Exhibit 10.1

 

LOGO [g60980ex10_1pg001.jpg]   

Broadridge Financial Solutions, Inc.

1981 Marcus Avenue

Lake Success, NY 11046

516 472 5454 Phone

Richdaly@broadridge.com

March 4, 2010

Timothy Gokey

600 East 45th Street

Kansas City, MO 64110

Dear Tim,

Congratulations! It is my pleasure to extend to you a conditional offer of
employment for the position of SVP and Chief Corporate Development Officer,
reporting to me and based out of our Corporate headquarters in Lake Success, New
York. Upon satisfaction of all of the conditions described in this letter, your
anticipated start date is April 5, 2010.

As we discussed, your joining the Broadridge team is a key element of our
ongoing succession planning efforts, and we look forward to your confirmation
that you are coming on board. The terms expressed in this letter will be in
effect until December 31, 2012.

Base Salary

You will receive a monthly base salary of $41,666.67, or $500,000 per year. You
will be eligible to receive a pro-rated merit increase in October, 2010. You
will participate in the annual performance appraisal process and merit review
cycle applicable to Corporate Officers.

Annual Cash Bonus

You will be eligible to participate in the annual bonus plan. Your FY’10 bonus
target will be 100% of your base salary. You have the opportunity to earn up to
200% of your annual target each year.

Guaranteed FY’10 Bonus: Your FY’10 bonus will be guaranteed to pay a minimum of
$125,000 (100% of target, pro-rated for three months’ employment in the 2010
fiscal year).

The bonus is payable following completion of the fiscal year and you must be
employed with Broadridge on June 30th of the year to which the bonus pertains to
receive your bonus.

Cash Signing Bonus

You will receive a one-time cash signing bonus of $250,000, payable within 30
days of your start date. You will owe 100% of this payment back to Broadridge if
you voluntarily terminate employment within one year of the payment, and you
will owe 50% of this payment back to Broadridge if you voluntarily terminate
employment between one and two years of the payment.

Broadridge Stock Ownership Plan

Broadridge will provide you with the opportunity to build long-term wealth and
share in the growth and profitability of Broadridge through two separate equity
vehicles: Restricted Stock Unit (RSU) grants, and Stock Option grants.

Restricted Stock Units (RSUs):

Grants are scheduled to be made annually in October of each year, with the
number of RSUs based on target values that are reviewed and approved annually by
the Compensation Committee of the Broadridge Board of Directors. It is expected
that your ongoing annual grant will have a target expected value of $325,000,
with the first regular grant made in October 2010 and vesting in April 2013
based on achieving pre-established performance conditions. The Compensation
Committee reserves the right to amend or terminate this plan at any time.



--------------------------------------------------------------------------------

Management will recommend that the Compensation Committee approve the following
special one-time grant amounts in May 2010, with a total value equal to
$650,000. These amounts will vest, subject to the conditions set forth in the
applicable award agreement, as follows:

 

  •  

The first grant with an estimated value at the time of grant of $325,000 will
not be subject to performance conditions, and will vest and convert to
Broadridge shares on April 1, 2011.

 

  •  

The second grant with an estimated value at the time of grant of $325,000 will
be subject to performance conditions, as applicable to other Broadridge
Corporate Officers. If the performance conditions are met, this grant will vest
and convert to Broadridge shares on April 1, 2012.

Stock Options

You are eligible to receive Stock Option grants in February each year, beginning
in February 2011, with a target expected value of approximately $500,000 per
grant annually. The termination date and vesting provisions will be consistent
with other Corporate Officer annual stock option grants.

At-Hire Special Option Grant: We will recommend that the Compensation Committee
of the Board of Directors approve two grants totaling 250,000 stock options in
May 2010.

 

  •  

100,000 of these options will vest over two years, at a rate of 50% per year on
each anniversary date of the grant.

 

  •  

150,000 of these options will vest over five years, at a rate of 20% per year on
each anniversary date of the grant.

Paid Time Off

You will accrue up to three (3) weeks’ vacation and three personal holidays
annually. In addition, there are generally nine paid holidays per calendar year.

Corporate Officer Benefits

As a Corporate Officer, you will be eligible to participate in the Supplemental
Officers Retirement Plan (“SORP”), the Executive Retiree Healthcare Plan, and
the Executive Auto Program.

Relocation

You are eligible to participate in the standard Broadridge Executive Relocation
Program. In addition to the details explained in the policy, we will offer you
the following:

 

  •  

Provided that you purchase a home in the New York region, you will be able to
receive a rental cost subsidy on the unsold Kansas City home for up to 12 months
and remain eligible for a guaranteed home purchase as defined in the policy. If
you select this option, the guaranteed home purchase amount will be based on new
appraisals that must occur within 90 days of the expiration of the 12-month
rental subsidy. The guaranteed purchase amount would be subject to a reduction
for the sum of rental cost subsidies paid to you by Broadridge during the rental
period.

 

  •  

For the first three years following your employment date, if you are
involuntarily terminated without cause by Broadridge or voluntarily terminate
your employment for good reason, Broadridge would reimburse you for any
financial loss you might incur on the sale within one year following your
termination of employment of your New York region home, excluding capital
improvements made on the home during your period of ownership, and any such
reimbursement will be paid to you during the calendar year immediately following
the calendar year of your termination of employment.

 

  •  

Broadridge will reimburse you for the costs of weekly commuting from Kansas City
to New York from your date of hire through September 1, 2010.

 

Page 2 of 7



--------------------------------------------------------------------------------

In recognition of the signing bonus being offered to you, you will not be
eligible to receive any mortgage subsidy payment that otherwise would be
available to you under the relocation program.

Benefits

You will be eligible to enroll in standard associate benefits including medical,
dental and vision care, and in the 401(k) plan, upon employment.

Severance

Your employment is “at will”. This means that your employment is for no definite
period of time, and either you or Broadridge may terminate your employment at
any time, with or without cause or notice. For the purposes of this offer
letter, a termination of employment by you for good reason will mean a
termination of employment by you within 90 days following the occurrence of any
of the following events and the failure of Broadridge to rectify such occurrence
within 30 days of written notice from you of your intent to invoke a good reason
termination:

 

  (i) A reduction in the compensation set forth in the base salary section of
this offer letter, unless such a reduction in base salary is 10% or less and is
applicable to other Corporate Officers;

 

  (ii) The relocation of your office greater than fifty (50) miles from Lake
Success, New York, if such relocation increases your commute;

 

  (iii) You no longer report directly to the Chief Executive Officer;

 

  (iv) Your duties and responsibilities are materially diminished at any point
during the duration of the terms of this letter; and

 

  (v) Your role and primary responsibilities at Broadridge have not been
materially enhanced by me, or any successor to me, by December 31, 2012.

If your employment is terminated by Broadridge without cause or you terminate
employment for good reason as defined above, you will be eligible for severance
pay via compensation continuation as follows (so long as you execute and deliver
to Broadridge a general release of claims reasonably satisfactory to Broadridge
on or before the date that is 50 days following the date of termination and you
do not revoke such release prior to the end of the statutory seven-day
revocation period):

 

  (i) Two years’ payment of your then-current annual base salary, to be paid
over twelve (12) months in equal monthly installments in arrears, provided that
the first and second monthly installments shall be paid on the date that is
sixty days after the date of termination; and

 

  (ii) RSUs and stock options granted prior to termination shall continue to
vest during the twelve months that you receive severance payments. Vested stock
options will be exercisable until the earlier of the regular option expiration
date or 180 days past the last date of severance payments.

All such payments will be subject to your continued compliance for the duration
of the severance period with the restrictive covenants attached as Annex A
hereto, which you hereby agree to (and will separately execute).

If you are discharged for cause or you terminate employment without good reason,
you will not be eligible for severance pay. As used in this offer letter, the
term “for cause” shall cover circumstances where Broadridge elects to terminate
your employment because you have:

 

  (i) Been convicted of or pled nolo contendere to a criminal act for which the
punishment under applicable law may be death or imprisonment for more than one
year;

 

Page 3 of 7



--------------------------------------------------------------------------------

  (ii) Willful failure or refusal to perform your material obligations as an
employee of Broadridge and such failure or refusal shall continue during the 30
day period following the receipt by you of written notice from Broadridge of
such failure or refusal;

 

  (iii) Committed any act or omission of gross negligence in the performance of
your material duties hereunder and failed to take appropriate corrective action,
if such act or omission is susceptible of correction, during the 30 day period
following the receipt by you of written notice from Broadridge of such act or
omission of gross negligence;

 

  (iv) Committed any act of willful or reckless misconduct; or

 

  (v) Violated Broadridge’s Code of Business Conduct and Ethics.

Notwithstanding anything in this paragraph, if you are discharged “for cause,”
Broadridge will pay all vested or accrued wages, vacation, and expense
reimbursement owed to you on the date of such discharge.

Terms

The Bonus and/or Benefit Plan(s) described in this letter are subject to the
terms and conditions of the specific plan documents.

Bonus payments (other than the Cash Signing Bonus and Guaranteed FY’10 Bonus
described above) and grants (other than the At-Hire Special Option Grant
described above) are not guaranteed and are subject to change or modification,
elimination and/or replacement by alternate programs due to business conditions
and subject to Board approval.

In accordance with our policy, this offer is contingent upon successfully
meeting our pre-employment conditions involving a drug test, criminal background
check and verification of employment with your previous employer(s).

Under separate cover, we will send an I-9 form for completion as required by the
U.S. Government. In order to comply with the Immigration Reform and Control Act
of 1986, you will need to bring documents that establish your identity and
authorization to work in the United States. Please review the I-9 form we will
send for a list of acceptable documents. In the interim, should you have any
questions, please contact Maryjo directly at 516-472-5475.

Please be reminded that Broadridge does not want you to use or bring with you,
at any time, any confidential information, trade secrets and/or proprietary
information from any of your former employers.

Section 409A

It is intended that this agreement will comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any regulations and guidelines
promulgated thereunder (collectively, “Section 409A”), to the extent the
agreement is subject thereto, and the agreement shall be interpreted on a basis
consistent with such intent. Notwithstanding any provision to the contrary in
this agreement, if you are deemed on the date of your “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with Broadridge to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment or benefit that is considered deferred
compensation under Section 409A payable on account of a “separation from
service” that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (after taking into account any applicable exceptions to such requirement),
such payment or benefit shall be made or provided on the date that is the
earlier of (i) the expiration of the six (6)-month period measured from the date
of your “separation from service,” or (ii) the date of your death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this paragraph (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to you in a lump sum and any remaining payments and
benefits due under this agreement will be paid or provided in accordance with
the normal payment dates specified for them herein. With respect to any
reimbursement or in-kind benefit arrangements of Broadridge and its subsidiaries
that constitute deferred compensation for purposes of Section 409A, except as
otherwise permitted by Section 409A, the following conditions shall

 

Page 4 of 7



--------------------------------------------------------------------------------

be applicable: (i) the amount eligible for reimbursement, or in-kind benefits
provided, under any such arrangement in one calendar year may not affect the
amount eligible for reimbursement, or in-kind benefits to be provided, under
such arrangement in any other calendar year (except that the health and dental
plans may impose a limit on the amount that may be reimbursed or paid), (ii) any
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. Whenever payments under this agreement are to be
made in installments, each such installment shall be deemed to be a separate
payment for purposes of Section 409A.

We think you will find Broadridge to be an exciting and dynamic place to work.
We hope that you will consider our offer carefully and make the decision to join
our team at Broadridge. This offer is in effect for five days. Please sign and
return the enclosed copy to Maryjo as soon as possible.

 

Sincerely, [signature required for the official document]

/s/ Rich Daly

Rich Daly CEO

I accept the offer as stated above:

 

/s/ Timothy Gokey                                       3/15/2010

  Timothy Gokey                                                 Date  

 

cc:    Maryjo Charbonnier, Chief Human Resources Officer    Scott Oberstaedt, VP
Compensation

 

Page 5 of 7



--------------------------------------------------------------------------------

LOGO [g60980ex10_1pg006.jpg]

March 4, 2010

Restrictive Covenant

In my position(s) with Broadridge Financial Solutions, Inc., its subsidiaries
and affiliates (collectively “Broadridge”), I participate in policy decisions
and have access to Broadridge’s confidential information and trade secrets. I
enjoy substantial compensation and benefits from Broadridge and am participating
substantially in its 2007 Omnibus Award Plan. Since it is in Broadridge’s best
interests that all employees in executive positions execute restrictive
covenants, I agree as follows:

1. During the period that I am an Broadridge employee and ending twelve months
after the date I cease to be an Broadridge employee for any reason whatsoever
(the “Non-Competition Period”), I will not, provided that I have been an
Broadridge employee for at least six months, directly or indirectly, become or
be interested in, employed by, or associated with in any capacity, any person,
corporation, partnership or other entity whatsoever (a “Person”) engaged in any
aspect of Broadridge’s businesses or businesses Broadridge has formal plans to
enter on the date I cease to be an Broadridge employee (the “Termination Date”),
in a capacity which is the same or similar to any capacity in which I was
involved during the last two years of my employment by Broadridge. The
restrictions set forth in this paragraph 1 shall apply only to the businesses or
businesses that Broadridge has formal plans to enter with which I was involved.
After the Termination Date, however, nothing shall prevent me from owning, as an
inactive investor, securities of any competitor of Broadridge which is listed on
a national securities exchange. Furthermore, after the Termination Date, I may
become employed in a separate, autonomous division of a corporation provided
such division is not a competitor of Broadridge.

2. During and after my employment by Broadridge, I will not use, or disclose to
any Person any confidential information, trade secrets and proprietary
information of Broadridge, its vendors, licensors, marketing partners or
clients, learned by me during my employment and/or any of the names and
addresses of clients of Broadridge. I acknowledge that I am prohibited from
taking any confidential, proprietary or other materials or property of
Broadridge with me upon termination of my employment. Upon termination of my
employment, I shall return all Broadridge materials (including, without
limitation, all memoranda and notes containing the names, addresses and/or needs
of Broadridge clients and bona fide prospective clients) in my possession or
over which I exercise control, regardless of whether such materials were
prepared by Broadridge, me or a third party.

3. During the Non-Competition Period, I shall not, on my behalf or on behalf of
any other Person, directly or indirectly, solicit, contact, call upon,
communicate with or attempt to communicate with any Person which was a client or
a bona fide prospective client of Broadridge before the Termination Date to sell
(license or lease) any software or service competitive or potentially
competitive with any software or services sold, licensed, leased, provided or
under development by Broadridge during the two-year period prior to the
Termination Date, provided that the restrictions set forth in this paragraph 3
shall only apply to clients or bona fide prospective clients of businesses of
Broadridge with which I was involved.

4. During the Non-Competition Period, I will not, directly or indirectly, hire,
contract with, solicit, or encourage to leave Broadridge’s employ any Broadridge
employee, or hire or contract with any former Broadridge employee within one
year after the date such person ceases to be an Broadridge employee.

5. During my employment by Broadridge, I shall not accept any position (unless
such position is to commence after my employment ceases), compensation,
reimbursement or funds, or their equivalent, from any Person engaged in any
business in which Broadridge is engaged.

 

Page 6 of 7



--------------------------------------------------------------------------------

6. A violation of the foregoing covenants not to compete, not to disclose, not
to solicit and not to hire will cause irreparable injury to Broadridge.
Broadridge shall be entitled, in addition to any other rights and remedies it
may have at law or in equity, to an injunction enjoining and restraining me from
performing, and continuing in the performance of, any such violation.

7. I understand and acknowledge that Broadridge shall have the sole and
exclusive rights to anything relating to its actual or prospective business
which I conceive or work on, either in whole or in part, while employed by
Broadridge and that all such work product may be property of Broadridge as
“works for hire” under federal copyright law and may also constitute Broadridge
confidential and proprietary information. Accordingly, I:

 

  (a) will promptly and fully disclose all such items to Broadridge and will not
disclose such items to any other person or entity without Broadridge’s prior
consent;

 

  (b) will maintain on Broadridge’s behalf and surrender to Broadridge upon
termination of my employment appropriate written records regarding all such
items;

 

  (c) will, but without personal expense, fully cooperate with Broadridge,
execute all papers and perform all acts requested by Broadridge to establish,
confirm or protect its exclusive rights in such items or to enable it to
transfer legal title to such items, together with any patents that may be
issued;

 

  (d) will, but without personal expense, provide such information and true
testimony as Broadridge may request regarding such items including, without
limitation, items which I neither conceived nor worked on but regarding which I
have knowledge because of my employment with Broadridge;

 

  (e) hereby assign to Broadridge, its successors and assigns, exclusive right,
title and interest in and to all such items, including any patents which have
been or may be issued; and

 

  (f) state that only such items in which I personally hold or claim an interest
and which are not subject to this Agreement are listed on the Ownership Schedule
attached hereto. The absence of an Ownership Schedule means that no such items
exist.

7. My obligations under this Agreement shall be binding upon me regardless of
which office(s) of Broadridge I am employed at or position(s) I hold and shall
inure to the benefit of any successors or assigns of Broadridge. This Agreement
supplements and does not supersede any prior agreement(s) on the subject matter
addressed herein.

8. If any provision of this Agreement is invalid or unenforceable, the balance
of this Agreement shall remain in effect. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York. I
acknowledge that the terms of this Agreement are reasonable and that I have had
a reasonable opportunity to consult with an attorney before agreeing to the
terms of this Agreement.

Acknowledged and Agreed:

 

/s/ Timothy Gokey                                       3/15/2010

  Timothy Gokey                                                 Date  

 

Page 7 of 7